Citation Nr: 1324929	
Decision Date: 08/06/13    Archive Date: 08/13/13

DOCKET NO.  07-18 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, depressive disorder, and schizoaffective disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel

INTRODUCTION

The Veteran served on active duty from June 1978 to August 1980.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).  

This appeal is again remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

The Veteran is seeking service connection for an acquired psychiatric disorder.  His
service treatment records and service personnel records are silent as to any complaints of or diagnoses of a psychiatric disorder, but reveal numerous disciplinary problems and alcohol abuse during service.  Witness statements from the Veteran's period of service indicate that he was involved in various altercations after using alcohol throughout his time in service.  A July 1980 medical treatment record shows that the Veteran attempted a suicidal gesture.  From April 1980 to June 1980, the Veteran participated in an alcohol and drug abuse prevention and control program, but was unsuccessful.  As a result, his discharge was recommended.  The Veteran's July 1980 separation examination showed a normal psychiatric status, but on a report of medical history completed at that time, the Veteran noted frequent trouble sleeping and depression or excessive worry.    

Post-service medical evidence reflects diagnoses of bipolar disorder, schizoaffective disorder and depressive disorder.  Moreover, in a January 2003 treatment record, a VA physician "agreed" that the Veteran's psychiatric symptoms "had begun during the rehabilitation phase in the military."   

The Board's August 2011 remand directed that the Veteran be scheduled for a VA psychiatric examination.  The examiner was requested to provide an opinion as to whether or not the Veteran has a psychiatric disorder due to service.  A complete rationale was to be provided for any opinion rendered.  

In September 2011, the Veteran underwent a VA psychiatric examination.  The examiner provided a diagnosis of schizoaffective disorder, bipolar type.  The examiner opined that the Veteran is "as likely as not suffering from schizoaffective disorder, bipolar type, which from the records appears to have first expressed itself when he was in active military service."    

The Board finds that the opinion is inadequate for two reasons.  First, the opinion is couched in equivocal terms - i.e., that "it appears" that the Veteran's schizoaffective disorder first expressed itself in active service.  Such an opinion is too speculative to establish a plausible claim.  Obert v. Brown, 5 Vet. App. 30 (1993).  Second, the rationale for the opinion was simply not articulated.  There was no identification and explanation of a medical basis.  Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Furthermore, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not fully implemented, the Board itself errs in failing to ensure compliance. Therefore, the Board finds that further VA examination is warranted in this case.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, to include VA and non-VA medical records.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond. 

2.  The Veteran must be provided with a VA psychiatric examination to ascertain whether any current or previously diagnosed psychiatric disorders are related to the Veteran's military service.  The claims file and all electronic records, to include on Virtual VA, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All necessary special studies or tests, including psychological testing and evaluation, must be accomplished.  The examiner must integrate the previous psychiatric findings and diagnoses of current findings to obtain a true picture of the nature of the Veteran's psychiatric status.  The examiner must provide an opinion as to whether any current or previously diagnosed psychiatric disorders, to include bipolar disorder, depressive disorder, or schizoaffective disorder, are related to his active duty service or to any event therein.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include a denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures. 

5.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim on appeal.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


